Citation Nr: 1731586	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-24 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD), claimed as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran has active duty service in the United States Coast Guard from November 1951 to November 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

The Veteran was scheduled for a Board hearing in June 2017, but he did not appear or provide good cause as to why he was unable to appear.  Therefore, the Veteran's hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for proper development of the issue.  

The Veteran claims that his COPD is a result of exposure to asbestos during service.  He reported specifically that the pipes above his bed in his quarters were covered in asbestos.  The record reflects that he served aboard the USS Halfmoon as a radioman.  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedure Manual (Manual).  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases" (accessed August 2, 2017). 

The Manual provides that Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  Claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in M21-1, IV.ii.1.I.3.f, and a diagnosed disability that has been associated with in-service asbestos exposure. The Manual also provides a table to determine the probability of asbestos exposure by military occupational specialty (MOS).  The Manual further states that, if an MOS is listed as minimal, probable, or highly probable in the table, asbestos exposure for purposes of scheduling an examination should be conceded.

In the instant case, the Veteran's MOS was listed as radioman.  Upon a review of the Manual, a MOS of radioman reflects that exposure to asbestos is minimal.  See IV.ii.1.I.3.c.  However, the Manual further directs that if an MOS is listed as minimal, probable, or highly probable, asbestos exposure for the purposes of scheduling an examination should be conceded.  See IV.ii.1.I.3.e.

The Veteran has not been scheduled for a VA examination for his COPD disability.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case the Veteran has a current diagnosis of COPD.  While his service treatment records do not document any symptoms or treatment for any lung disability, he reported that he was exposed to asbestos while working as a radioman, which as noted, reflects minimal exposure to asbestos.  Nonetheless, the Board finds that in light of the Veteran's current diagnosis and his allegations of exposure to asbestos during service, the Board finds that the low McLendon threshold is met and a VA examination is warranted to determine the nature and relationship to service, if any, of the Veteran's respiratory disability, to include exposure to asbestos.  See McLendon, 20 Vet. App. 79.

The Veteran has asserted that he has received continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from September 2012 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be afforded the opportunity to submit treatment notes for his respiratory disability from any private treatment provider.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records and any private treatment records for the Veteran dated from September 2012 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  After completing all development, the Veteran should be afforded a VA examination to determine whether he has a respiratory disorder, to include COPD, related to his military service.  The claims file must be reviewed in conjunction with the examination.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's COPD was incurred in or is otherwise related to active service.

In this regard, the examiner should consider the fact that, for the purposes of offering this opinion, the Veteran had minimal exposure to asbestos in relation to his MOS of radioman.  The examiner should further consider the Veteran's statement that he was exposed to asbestos as a result of the pipes in his sleeping quarters while he served aboard the USS Halfmoon.

The examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, the onset of symptoms, and the continuity of such thereafter, and those lay reports, to the extent made, must be considered in formulating the requested opinion.

A complete rationale must be provided for all opinions and conclusions reached. 

3.  After all development has been completed readjudicate the issue of entitlement to service connection for COPD.  If any benefit sought remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow an appropriate time for response before returning the appeal to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




